Title: From John Adams to Thomas Boylston Adams, 10 April 1802
From: Adams, John
To: Adams, Thomas Boylston



My dear Son
Quincy April 10. 1802

I recd in due Course your favour of March 18 and thank you for your prompt and punctual Attention to my several requests. The Harleyan Miscellany I should be glad to have. Mr Dobsons account I presume is correct. I know not the Cost of the Harleyan Miscellany: but if any ballance should remain you may take it in any Books you may want, or Send any to me that you think have merit. I have red the Vote of Thanks from the Secretary of the American Philosophical Society, Mr John Redman Coxe.
I have had it long in contemplation to write you some further hints upon a subject on which I wrote you some time Since, which you have not mentioned to have recd, the Common Law. Mr Bayard in his Speech has mentioned several Topicks which I had thought of Suggesting to you. The Importance of the Law of Evidence, to Life, Liberty, Property, Security, Reputation, in short to Every Interest of human Society, is beyond Calculation. consider the Evidence of other Nations, from the Rack & Torture of all Europe, to the Suspicion and Suspicions of being Suspected of the French Revolution, and compare them with Gilberts Law of Evidence, the Chapter on Evidence in Tryals per Pais or the Title of Evidence in any Abridgment, and you will see the difference, For Example “The Presumption is always in favour of Innocence. Every Man is presumed to be innocent untill the contrary is proved. Two guilty Men had better go unpunished than that one innocent Man should Suffer.” Where do We find this candid, humane, as well as equitable Rule? Not in the constitution of the United States: not in any Statute of Congress: Not in the constitution of any particular State, nor in any Statute Law of any State. It is to the common Law alone that We owe the Obligation to observe this rule—from that Source alone do we derive our Right to the protection of it.
For another Example. Hearsay Evidence shall not be admitted, but in certain particular Cases. Has this Law been enacted by any express constitution or Statute in America? Whence is it derived? from the common Law—It is the Birth Right of us all.
For a third Example. No Man shall be a Witness in his own Case. No Man shall be a Witness in a Cause in which he is interested nor a Judge nor a Juror.—Whence comes this Rule? Not from France, nor from our States or our Congress: But from that common Law which is the natural & unalienable Inheritance of Us all.
Run through all the other Rules of Evidence. e.g. The best Evidence shall be produced which the nature of the Thing will admit &c and See the infinite Obligation we are under, above every other People under heaven, to this common Law.
I write in haste & very Superficially and keep no Copy. You know the Consequence. Cauto.
Your affectionate Father
John Adams